Citation Nr: 9914341	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1995.  
A review of the evidence of record discloses that by rating 
decision dated in March 1997, among other things, service 
connection for PTSD was granted and a 10 percent evaluation 
was assigned, effective October 7, 1996, the date of receipt 
of the veteran's claim for disability benefits.  The veteran 
disagreed with the assignment of the 10 percent rating and 
the case is before the Board of Veterans' Appeals (Board) for 
review.  

In an informal hearing presentation dated in April 1999, the 
veteran's accredited representative raised the issues of the 
entitlement to a total disability rating based on 
unemployability by reason of the veteran's service-connected 
PTSD and entitlement to service connection for cannabis abuse 
as secondary to PTSD.  These issues have not been adjudicated 
by the RO, and the Board does not have jurisdiction over 
those issues at this time.  Shockley v. West, 12 Vet. App. 
208 (1998).  These issues are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that do not more 
nearly approximate a definite (or moderately large) social 
and industrial impairment; or occupational and social 
impairment with occasional decrease in work efficiency and 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting means, directions, recent events).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, 4.130, Diagnostic Code 9411 
(1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for PTSD following the initial award of 
service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" rating criteria for 
neuropsychiatric disabilities which took effect (on November 
7, 1996) within one month of the date the veteran filed his 
original claim for entitlement to service connection (October 
7, 1996).  The "new" criteria direct that a 10 percent 
evaluation is warranted if there is occupational and social 
impairment due to mild transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.

The "new" rating criteria permit a 30 percent rating for the 
veteran's PTSD when there is the following disability 
picture:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to symptoms such as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The "new" rating criteria permit a 50 percent rating for the 
veteran's PTSD when there is the following disability 
picture:  Occupational and social impairment with reduced 
reliability in productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motor 
vision and mood; difficulty in establishing effective work 
and social relationships.

The "new" rating criteria for the next higher rating of 70 
percent are met when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; new 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
settings); inability to establish and maintain effective 
relationships.

The "new" rating criteria permit a 100 percent schedular 
rating for PTSD where there is the following disability 
picture:  Total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, on occupation or on name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the old criteria, a 10 percent disability rating was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was mildly impaired.  
A 30 percent rating was assigned where there was definite or 
moderately large impairment.  A 50 percent rating was for 
assignment when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
The next higher rating of 70 percent was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent schedular evaluation was 
warranted when the attitudes of all contacts except the most 
intimate was so adversely affected as to have resulted in 
virtual isolation in the community; where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior or 
when the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411.  

In a precedent opinion, the General Counsel provided the 
following guidelines to a relationship between the old and 
the new rating criteria for mental disorders:

Among other changes, the November 1996 
final rule established, in 38 C.F.R. 
§ 4.130, "General Rating Formula for 
Mental Disorders" which identifies 
specific symptoms and manifestations of 
mental disorders associated with 
different percentage disability ratings.  
That formula replaced the general rating 
formulas for psychotic disorders, organic 
mental disorders, and psychoneurotic 
disorders previously contained in 
38 C.F.R. § 4.132, under which the 
various percentage ratings were based 
largely upon whether the claimant's 
social and industrial impairment due to a 
mental disorder was most accurately 
described as "total," "severe," 
"considerable," "definite," or " mild."  
The purpose of this amendment was to 
remove terminology from 38 C.F.R. 
§ 4.132, which was considered nonspecific 
and subject to different interpretations, 
and to provide objective criteria for 
determining entitlement to the various 
percentage ratings for mental disorders.  

On its face, the amended regulation is neither more nor less 
beneficial to claimants than the prior provisions.  In some 
cases, the amended regulation may be more beneficial to the 
claimant than the prior provisions, because the evidence in 
the case does not reflect symptoms or manifestations 
associated with the higher rating under the amended 
regulation.  In other cases, however, although the amendments 
were not designated to liberalize rating criteria, the 
amended regulation may be more beneficial to a claimant 
because the evidence indicates that the claimant has symptoms 
or manifestations which, under the amended provisions, are 
associated with a rating higher than that which may have been 
assigned by the agency of original jurisdiction under the 
prior, nonspecific and more subjective regulations.  
Accordingly, it will be necessary for those with adjudicatory 
responsibilities to determine, on a case-by-case basis, 
whether the amended regulation, as applied to the evidence in 
each case, is more beneficial to the claimant than the prior 
provisions.  VAOPGCPREC 11-97 (1997).

Precedent opinions by the Chief Legal Officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (1991 & Supp. 
1998).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals for Veterans Claims stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 C.F.R. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" should be construed 
as "distinct, unambiguous and moderately large degree."  It 
represents a degree of social and industrial inadaptability 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (1993).  The Board is bound by this interpretation of 
the term "definite."


Factual Background

The RO granted service connection for PTSD in a rating 
decision dated in March 1997.  A 10 percent evaluation was 
assigned, effective October 7, 1996.

The decision was based on medical records which included the 
report of a VA psychiatric examination of the veteran in 
November 1996.  The veteran indicated that his symptoms of 
depression had been dramatically relieved by use of Paxil.  
He indicated that he still had some symptoms of depression 
associated with stresses that had been on going in his life, 
particularly his involvement with a third divorce.  He stated 
that historically he had had a problem with alcohol abuse and 
had been in 12-step program for a number of months.  He 
indicated that he would also use marijuana on an infrequent 
basis.

The veteran arrived in a timely fashion for his evaluation.  
He demonstrated normal grooming and good personal hygiene.  
He was able to express himself in and organized and coherent 
fashion.  Behavior was appropriate throughout the interview.  
He demonstrated a sincere interest in trying to make an 
accurate report of his subjective symptomatology and history.  
He denied the presence of hallucinations.  He demonstrated 
good memory for recent and remote experiences, with a 
singular exception of reported amnesia for some of his combat 
experiences.  Immediate recall was normal.  He was able to 
repeat seven digits forward without difficulty.  Mood was 
euthymic.  He did demonstrate undue anger, anxiety, sadness, 
or grief or other pathological mood.  He was able to perform 
proverb interpretation with a normal capacity for 
obstruction.  Judgment did not appear to be impaired in any 
way and he was said to be able to perceive and analyze his 
environmental circumstances without difficulty.  It was 
believed that he was a good reporter and that the information 
obtained from him had a high degree of validity.  

The Axis I diagnoses were:  Major depression, recurrent, 
currently in remission; alcohol abuse disorder and 
dependency, in remission for 17 months; PTSD, mild, and not 
producing industrial impairment; marijuana abuse; adjustment 
disorder, manifested by anxiety secondary to the stresses of 
divorce, foreclosure of a residence, loss of business, 
declaration of bankruptcy, and eviction from a current 
residence.  There was no Axis II diagnosis.

The global assessment of functioning score at the time of the 
interview was given as 70, with a notation of mild symptoms 
of depressed mood and insomnia.  The global assessment of 
functioning score for the past year was also given as 70.

The examiner commented that the veteran had had continuing 
symptoms of PTSD which had been of mild to moderate nature.  
The examiner further noted that these fortunately had not 
impaired the veteran's capacity to function in his vocational 
assignments.  It was note the veteran also gave a history of 
repeated major depression associated with significant life 
stressors.  He had responded "dramatically" to 20 milligrams 
of Paxil by mouth a day.  He indicated that he had a history 
of difficulty with alcohol, but had been sober for 17 months 
associated with his involvement in alcohol anonymous program 
and a 12-step program.  He also added he had had very 
infrequent usage of marijuana in a recreational setting.  The 
veteran reported that he had been having symptoms associated 
with major stresses associated with loss of home, marriage, 
and stresses of a business nature.  He had been able to 
handle these stresses with a modicum of difficulty as a 
result of his 12-step recovery program and the encouragement 
and optimism that had been a part of the experience.  It was 
felt that the above diagnoses would be temporary in nature, 
except for the PTSD.  The examiner stated the veteran's 
symptoms of PTSD, particularly insomnia, would be ongoing, 
and would require additional evaluation and treatment.  The 
veteran's prognosis at the present time was described as 
undetermined.  He was encouraged to make an appointment for 
evaluation and continued treatment at a primary care clinic.

Also included in the claims file is a May 1995 communication 
from Robert E. Bloomgarden, M.D., to the effect that the 
veteran was seen by him earlier that month.  Mental status 
examination revealed a somewhat depressed and anxious 
individual who was tearful.  The veteran described present 
symptoms.  He gave no evidence of significant anxiety or of a 
psychotic disorder.  There was no cognitive dysfunction.  
Diagnostic impression was that of a major depression.  The 
examiner stated the veteran had had some significant 
difficulties in coping after not receiving a promotion which 
he expected.  He was disappointed, experienced it as a loss, 
and developed a significant depression.  It was noted that he 
also suffered from mild PTSD, but the examiner stated that 
the veteran "had done quite well with that."  

Also of record are report of VA outpatient visits on 
occasions between 1997 and 1999.  At the time of one such 
visit in September 1997, the veteran complained of problems 
with concentration, insomnia, irritability, social 
withdrawal, and isolation.  He stated he was unable to do his 
work.  On observation he manifested fatigue, isolation, and 
irritability secondary to multiple job-related deaths of 
clients.  The assessments were PTSD and adjustment disorder 
with depressed mood.  The prognosis was good.

At the time of another such visit in September 1998, the 
veteran was described as doing well with Paxil.  He stated 
the past several months had been stressful for him because of 
the finalization of his divorce in May, financial pressures, 
and hopelessness.  Notation was made of the recent death of 
his second spouse.  He stated he had intense feelings of 
loss.  Mental status examination showed depression and 
tearfulness.  The assessments were PTSD and depression.  He 
was to continue taking Paxil.

When seen in outpatient consultation in November 1998 he 
stated he was still unemployed, but he expected to start 
working soon for the state.  He indicated he would be working 
with disabled veterans.  The veteran was still benefiting 
from the use of Paxil.  Mental status examination also was 
described as unremarkable.  The assessment was PTSD.  He was 
to continue taking Paxil.  

The veteran was accorded another rating examination for 
psychiatric purposes by VA in December 1998.  His claims 
folder was reviewed by the examiner.  It was indicated that 
according to the VA record system, the veteran had had 
numerous appointments for psychiatric purposes during the 
course of 1998.  Most of the appointments were either 
canceled or the veteran failed to appear for the 
appointments.  

The veteran reported no hospitalization during the past two 
years.  He stated he had been seen by a Dr. Statton since 
late 1995 and was continuing to take Paxil, which was 
described as an antidepressant medication.  He also reported 
seeing another physician.  In addition to the prescribed 
medication, he stated that he also smoked marijuana.  He 
indicated this helped him sleep and it also helped him focus 
by helping him not think about various things in his life.  

The veteran indicated that he worked for Catholic Charities 
as a crisis counselor from May 1995 to July 1996, but had 
difficulty with his supervisor and therefore quit the job.  
The difficulties he reported reflected problems with a 
supervisor and not anything he had done.  From December 1996 
to April 1998, he worked 5 to 6 days a week as a telephone 
crisis counselor.  This job became stressful though, when 11 
clients died over a relatively short period of time and this 
resulted in his quitting the job in April.  He also reported 
teaching alternatives to violence at a family crisis shelter 
from March 1997 to August 1997.  He also worked as a 
therapeutic aid for children 20 hours a week, but stopped 
that job because he had a low-frustration tolerance for the 
people working bureaucracy.  For the past four months he 
reported living on a boat and boat sitting and doing some 
landscaping and odd jobs on a coffee farm.  That lasted until 
he broke his fingers.  He indicated that his work in the 
helping professions enabled him to feel good about himself 
and helped him to sort out his own issues.  He related that 
his third divorce was finalized in May 1998 after a 
separation of 2 1/2 years.  He indicated that over the years 
he had lost two houses due to foreclosure and he stated that 
he had had significant financial problems in large part 
because he was paying too much for his ex-wife.  Reportedly, 
he had sold his jeep due to his financial problems.  He had 
been hoping to use the money to return to Vietnam for a 
visit, but was unable to do so.  He stated that he did not 
know how to manage money or pay his bills, but he claimed he 
was good with people. 

He reported that he currently lived in a studio on a coffee 
and macadamia nut farm surrounded by animals and trees and he 
stated this reminded him of his time in Vietnam and he felt 
very comfortable there.  He was currently dating, but was not 
involved in any steady relationship.

In discussing his Vietnam experiences, he claimed that he had 
friends in Vietnam and wanted to go back, but had been unable 
to do so as yet.  He acknowledged some guilt because he did a 
couple of bad things and these sometimes troubled him.  He 
reported a low tolerance for people who complained about 
things because he had seen so much worse in his combat 
history.  He stated that he liked people, but had reduced 
contact with people recently.  He stated that he had trouble 
trusting people and did not have a lot of close friends.  He 
further related that he was comforted by living in the 
country, although the weather, the animals, and various thing 
some times triggered a burst of anxiety as they would trigger 
memories of Vietnam and this would really startle him, but he 
would quickly recuperate.  He added that he was not dangerous 
and carried no weapons.  He acknowledged sleep problems, but 
stated that his marijuana smoking helped him sleep.  He 
indicated that since June 1996, when he got into smoking 
marijuana, he smoked a lot of it.  He acknowledged that he 
was an alcoholic and had been an alcoholic since service.  He 
indicated that he attended Alcoholic Anonymous and had been 
sober since April 1995.  He reported that he declined surgery 
that was suggested for his kidney and bladder blockage 
because he did not want to be taking pain pills which might 
exacerbate his alcoholism.  However, he did not see any 
problem with smoking marijuana on a regular basis.  He also 
did not believe that his years of alcohol dependence had 
anything to do with his failed marriages.  In fact, he 
expressed no insight into why his marriages had failed.  He 
stated that, "I helped them" and did not know why the 
marriages broke up.  He also reported a longstanding history 
of authority issues, especially not liking being told what to 
do by others.  This had contributed greatly to problems on 
the job.  He reportedly resented that when working, the more 
wanted, the more was expected of him.  

The veteran reported only "very mild" reexperiencing of 
memories, some of which might be traumatic from Vietnam.  He 
experienced these as a burst of anxiety, but this would 
quickly dissipate.  He did not report or evidence any 
avoidance.  In fact, he felt comforted in situations or 
environments which reminded him of Vietnam.  Main areas of 
avoidance included isolation from others and difficulty 
trusting others, but these symptoms were not necessarily 
strictly related to PTSD.  He reported some hyperarousal 
including ongoing sleep difficulties which required 
self-medication of sorts to help him calm down, focus, and 
sleep.  There might be some exaggeration of startle response.  
There was limited tolerance for frustration.  Mood was 
frequently dysphoric and he had experienced suicidal ideation 
on and off in the past and was currently being treated with 
antidepressant medication.  This had been ongoing since 1995.  
He did not report any current suicidal or homicidal ideation.  
His anxiety related to PTSD was something he seemed to be 
able to handle, but he experienced significant anxiety 
related to his financial difficulties and recurrent 
difficulties maintaining employment as well as recurrent 
relationship difficulties with his wives and girl friends.  
He was troubled by his current unemployment, but was hopeful 
that a job that he applied for with the State would come 
through.  He denied any psychotic symptoms and there was no 
evidence of inhibited thought process or communication.  The 
only inappropriate behavior reported was the regular smoking 
of marijuana which he did not see as a problem.  

Personal hygiene was quite adequate and he was described as 
well capable of tending to basic activities of daily living.  
He was fully oriented.  There was no evidence of memory loss 
or impairment.  He was able to recall three items after five 
minutes, as well as name a multitude of recent Presidents.  
There was some difficulty with attention and concentration 
noted however.  He had difficulty correctly performing serial 
subtractions and perseverated by making the same error on two 
consecutive occasions despite recognizing the error and 
correcting himself.  This perseveration suggested mild 
cognitive impairment which might be due to a long history of 
alcohol dependence, perhaps exacerbated by current marijuana 
use.  He did not report any obsessive behaviors.  Rate and 
formal speech were within normal limits.  He did not report 
panic attacks.  He also did not report impaired impulse 
control and in fact had maintained sobriety from alcohol 
since 1995.  He experienced ongoing sleep impairment and 
displayed an angry affect as he was leaving the interview 
after receiving feedback which suggested that not all of his 
problems were associated with PTSD and the examiner's 
encouragement that he pursue the State Employment 
opportunity.  He demonstrated an ability for abstract 
reasoning, although there was some slight impairment in this 
regard which was likely due to his use of alcohol dependence 
and his resulting impairment.  He expressed very poor insight 
in terms of his current and longstanding history of 
interpersonal problems.  He maintained a denial about his use 
of alcohol dependence having had anything to do with his 
problems as well as denial that his current daily consumption 
of marijuana had any impact of a negative nature on his life.  
No diagnostic tests were deemed necessary.

The Axis I diagnoses were:  Adjustment disorder with anxious 
and depressed mood secondary to unemployment, financial 
stressors and history of relationship difficulties; mild 
PTSD; cannabis abuse; major depressive disorder, recurrent, 
in remission; and alcohol dependence, in full sustained 
remission.  The Axis II diagnosis was deferred.  As for 
global assessment of functioning, it was indicated that the 
functional impairment due to PTSD would be in the 70 to 80 
range.  The global assessment of functioning taking into 
consideration the other Axis I disorders besides the PTSD 
would reportedly bring the functioning score down to 60.


Analysis

In view of the foregoing, and with consideration of both the 
old and the new criteria, the Board finds that the symptoms 
and the level of social and industrial impairment 
attributable to the service-connected PTSD do not more nearly 
approximate the criteria for the next higher rating of 30 
percent, i.e., definite or moderately large social and 
industrial impairment under the criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995), or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) under the new criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

On detailed psychiatric evaluations conducted since service 
discharge, the veteran has not been found to have significant 
symptoms attributable to PTSD.  As noted above, when examined 
by VA in November 1996, it was stated the veteran's PTSD was 
only mild in degree and was not productive of industrial 
impairment.  At that time the veteran showed normal grooming 
and good personal hygiene, his behavior was appropriate, he 
demonstrated good memory, immediate recall was normal, 
judgment did not appear to be impaired in any way, and his 
mood was euthymic.  

When seen in December 1998 for another rating examination by 
VA, the veteran's PTSD was again described as being only mild 
in degree.  The examiner indicated the veteran had other 
psychiatric disorders at that time, but the examiner added 
that the functional impairment due to the veteran's PTSD 
would only be in the 70 to 80 range in the global assessment 
functioning.  At the time of the 1998 examination it was 
indicated the veteran reported only very mild reexperiencing 
of his time in Vietnam.  While the veteran reported areas of 
avoidance, including social isolation and difficulty trusting 
others, the examiner noted these were not strictly related to 
the PTSD.  It was indicated that some of the veteran's 
psychiatric problems, such as anxiety, were related more to 
financial difficulties and employment and marital problems.  
Also, at the time of the 1998 examination the veteran's 
personal hygiene was described as adequate and he was 
described as well able to attend to basic activities of daily 
living.  Further, he was fully oriented, he showed no 
evidence of memory loss or impairment.  Cognitive impairment 
was described as only mild in degree.  

In view of the foregoing, the Board finds that the overall 
degree of functional impairment produced by the veteran's 
service-connected PTSD is within the range contemplated by 
the currently assigned 10 percent evaluation.  The 
preponderance of the evidence is therefore against the claim 
for a disability rating in excess of 10 percent for PTSD and 
the claim must be denied.


ORDER

A disability rating in excess of 10 percent for PTSD for the 
time period between October 1996 and the present is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

